U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-SB Post-Effective Amendment 5 GENERAL FORM FOR REGISTRATION OF SECURITIES OF SMALL BUSINESS ISSUERS UNDER SECTION 12(B) OR (G) OF THE SECURITIES EXCHANGE ACT OF 1934 BRIDGETECH HOLDINGS INTERNATIONAL, INC. Delaware 20-1992090 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 402 West Broadway 92101 26thFloor (Zip Code) San Diego, California (Address of principal executive offices) Issuer’s telephone number, including area code: (619) 564-7100 Copies of communications to: JOSEPH I. EMAS 1224 WASHINGTON AVENUE MIAMI BEACH, FLORIDA 33139 TELEPHONE NO.: (305) 531-1174 FACSIMILE NO.: (305) 531-1274 Securities registered under Section 12(b) of the Act: NONE Securities registered under Section 12(g) of the Act: COMMON STOCK, $.001 PAR VALUE (Title of Class) This registration statement is being filed with the Securities and Exchange Commission to cause the registrant to become a reporting issuer under the Securities Exchange Act of 1934. 1 BRIDGETECH HOLDINGS INTERNATIONAL, INC. INFORMATION REQUIRED IN REGISTRATION STATEMENT Page Part I Item 1. Description of Business 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Description of Property 34 Item 4. Security Ownership of Certain Beneficial Owners and Management 34 Item 5. Directors, Executive Officers, Promoters and Control Persons 35 Item 6. Executive Compensation 37 Item 7. Certain Relationships and Related Transactions 41 Item 8. Description of Securities 42 Part II Item 1. Market Price of and Dividends on the Registrant's Common Equity and Related Shareholder Matters 44 Item 2. Legal Proceedings 47 Item 3. Changes in and Disagreements with Accountants 47 Item 4. Recent Sales of Unregistered Securities 47 Item 5. Indemnification of Directors and Officers 50 Part F/S Item 1. Financial Statements F-1 Part III Item 1. Index to Exhibits 54 Item 2. Description of Exhibits 54 Signatures 53 Exhibits 2 Table of Contents PART I EXPLANATORY NOTE We are filing this General Form for Registration of Securities on Form 10-SB to register our common stock, par value $.001, pursuant to Section12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Once we have completed this registration, we will be subject to the requirements of Regulation 13A under the Exchange Act, which will require us to file annual reports on Form 10-KSB, quarterly reports on Form 10-QSB, and current reports on Form 8-K, and we will be required to comply with all other obligations of the Exchange Act applicable to issuers filing registration statements pursuant to Section12(g). CAUTION REGARDING FORWARD-LOOKING INFORMATION Included in this prospectus are "forward-looking" statements, as well as historical information. Although we believe that the expectations reflected in these forward-looking statements are reasonable, we cannot assure you that the expectations reflected in these forward-looking statements will prove to be correct. Our actual results could differ materially from those anticipated in forward-looking statements as a result of certain factors, including matters described in the section titled "Risk Factors." Forward-looking statements include those that use forward-looking terminology, such as the words "anticipate," "believe," "estimate," "expect," "intend," "may," "project," "plan," "will," "shall," "should," and similar expressions, including when used in the negative. Although we believe that the expectations reflected in these forward-looking statements are reasonable and achievable, these statements involve risks and uncertainties and we cannot assure you that actual results will be consistent with these forward-looking statements. Such risks include, among others, the following: international, national and local general economic and market conditions: our ability to sustain, manage or forecast our growth; raw material costs and availability; new product development and introduction; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; the loss of significant customers or suppliers; fluctuations and difficulty in forecasting operating results; changes in business strategy or development plans; business disruptions; the ability to attract and retain qualified personnel; the ability to protect technology; and other factors referenced in this filing. Consequently, all of the forward-looking statements made in this Form 10-SB are qualified by these cautionary statements and there can be no assurance that the actual results anticipated by management will be realized or, even if substantially realized, that they will have the expected consequences to or effects on our business operations. We undertake no obligation to update or revise these forward-looking statements, whether to reflect events or circumstances after the date initially filed or published, to reflect the occurrence of unanticipated events or otherwise. In this registration statement references to "we," "us," "Company," and "our" refer to Bridgetech Holdings International, Inc. ITEM 1. DESCRIPTION OF BUSINESS Overview Our company, Bridgetech Holdings International, Inc. (the “Company”) is an early-stage company focused primarily on the business of facilitating the transfer of medical drugs, devices and diagnostics from the United States to China and other international locations. Our strategy is to focus on four key steps in this process: identifying appropriate drugs and other medical products for transfer, assisting in obtaining regulatory approval for those products, distributing the products once such approval is obtained and developing an education component, including a web portal, to disseminate information about healthcare and, more specifically, the products. In furtherance of our strategy, we have entered into several material agreements. We have entered into agreements with the Mary Crowley Medical Research Center and the M.D. Anderson Cancer Center at the University of Texas to conduct clinical trials in China for these institutions and to commercialize products that they provide to us. The Company, which was formerly known as Parentech, Inc., has been through a series of significant corporate and managerial changes during the past year and is now run by a new management team. We have limited operations and have had limited revenues to date. 3 Table of Contents Corporate History The corporation that is the original predecessor of the Company was originally incorporated in Delaware on June 4, 1991. From 1991 through 2002, this predecessor, which was originally named “Huggie Heart, Inc.,” engaged in several different businesses, a merger and several similar corporate transactions, and changed its name several times. In November 2002, this entity acquired Parentech, Inc., a Delaware corporation, and changed its name to “Parentech, Inc.” From its acquisition of Parentech until the end of 2004, the Company’s primary business was designing, developing and marketing products intended to enhance the well-being of infants. In particular, the Company developed and sold the “Nature’s Cradle Sound and Motion System,” an infant environmental transition system designed to reduce the stress experienced by infants in the post partum period by simulating certain aspects of their pre-birth environment. This business, however, generated only minimal revenues and could not support the Company’s ongoing operations. By the end of 2004, the Company had begun to wind down its operations. By this time, those persons who had served as officers and directors of Parentech, other than Scott Landow, Parentech’s chief executive officer, had resigned, leaving Mr. Landow as the sole director and officer of the Company. On December 20, 2004, the Company filed notice of the termination of the registration of its common stock under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). On January 10, 2005, Herbert Wong and Scott Landow formed Bridgetech Holdings International, Inc. under the laws of the State of Florida (“Old Bridgetech”). Old Bridgetech, which was privately-held, was formed to facilitate the transfer of medical drugs, devices and diagnostics from the United States to China and other international locations. Effective February 1, 2005, the Company caused a 1-for-200 reverse split of its outstanding shares of common stock. This reverse split resulted in a reduction of our outstanding shares of common stock from 42,401,593 to 212,008. In February 2005, the Company entered into a transaction with Old Bridgetech whereby the Company issued 1,673,438 shares of common stock to the shareholders of Old Bridgetech in exchange for all of the outstanding stock of Old Bridgetech. In connection with this transaction, the Company changed its name to “Bridgetech Holdings International, Inc.” In addition, following this transaction, the Company named Herbert Wong its Executive Chairman, hired Michael D. Chermak to be its President and Chief Executive Officer, and hired Thomas C. Kuhn III to be its Chief Financial Officer. Mr. Landow, Parentech’s former President and Chief Executive Officer, is no longer employed by the Company. In May of 2005, Mr. Wong resigned from the Company’s board of directors. Concurrent with this resignation, Mr. Chermak was elected Chairman of the Board and resigned from the position of President. Mr. Kuhn was elected to fill the position of President and Chief Operating Officer. Mr. Kuhn has since resigned his positions and is no longer with the Company. In April, 2006, four new independent directors were added to our Board of Directors. See “Directors, Executive Officers and Control Persons,” below. We are not actively developing this business and have ceased operations of all other businesses conducted by Parentech prior to the transaction with Old Bridgetech. We are building a business plan of Old Bridgetech and to focus on facilitating the transfer of medical drugs, devices and diagnostics from the United States to China and other international locations. Recent Developments Since our acquisition of Old Bridgetech, we entered into several significant transactions in furtherance of our business plan: · In May 2005, we completed the acquisition of 100% of the outstanding stock of InternationalMedLink, Inc., (“IML”). IML received 386,695 shares of Bridgetech stocks which are subject to certain restrictions on resale. The fair market value of the stock was $1,641,768,. IML provides hospitals and other healthcare facilities with nurses from the Philippines who are properly accredited to practice as nurses in the United States. · In June 2005, we completed the acquisition of 100% of the outstanding stock of Retail Pilot, Inc. Retail Pilot received 585,406 shares of Bridgetech stocks which are subject to certain restrictions on resale. The fair market value of the stock was $2,239,959.This entity does business as “Healthcare Pilot, Inc.” Healthcare Pilot focuses on designing, providing and installing asset management and tracking products for hospitals and other health care facilities. This line of business has been discontinued as of 2007. 4 Table of Contents · In June 2005, we completed the acquisition of 100% of the outstanding stock of Clarity Imaging International, Inc. (“Clarity”). Clarity Imaging received 368,113 shares of Bridgetech stock which are subject to certain restrictions on resale. The fair market value of the stock was $1,149,410. Clarity manages diagnostic imaging centers in New York and Texas. These imaging centers perform magnetic resonance imaging (MRI) on patients for diagnostic purposes. On March 1, 2007, we merged Clarity into Ecash, Inc. and Bridgetech owns 72.5% of Ecash, Inc. received from the merger. · In June 2005, we entered intoan agreement with Amcare Labs International, Inc., an affiliate of Johns Hopkins International Medical Laboratories (“Amcare”). Under this arrangement, we and Amcare intended to establish and jointly own both a clinical research organization (“CRO”) and a laboratory (“Lab”) in China.Under this agreement, Amcare would have a thirty-three percent interest in the arrangementand Bridgetech would have the remaining sixty-seven percent interest. The Company made an initial capitalization of $50,000 in cashon May 2005, as required under the agreement. Neither partner has implemented any activities under this agreement as of the date of this filing, pursuant to a termination agreement between the parties.No further funds have been contributed by either Amcare or Bridgetech as Bridgetech financed 100% of the entire venture. On April 5, 2007 the Company entered into a termination agreement with Amcare under which all obligations of the agreement for both parties were terminated and the agreement was dissolved. The contract contemplated the forming of new agreement which better suited the implementation of the proposed operations.However, the new agreement was never completed because, upon subsequent review, the Company determined that the proposed agreement would not be economically viable. The Company has no further obligations under the termination agreement. · During 2005 the Company entered into a strategic partnership agreement with the Mary Crowley Medical Research Center (“Crowley”). Pursuant to this agreement, the CRO will have exclusive rights to provide CRO services in China to Crowley. In return, the CRO will give priority to pharmaceutical products referred by Crowley, and will pay specified royalties to Crowley on sales of any pharmaceuticals referred by Crowley for which the Company acquires distribution rights in China. · During 2005, the Company also entered into a Patent and Technology License Agreement with the M.D. Anderson Cancer Center at the University of Texas (“Anderson”). Pursuant to this agreement, we have the exclusive right to manufacture, have manufactured, use and sell certain products licensed to us by Anderson and intended for use in the field of human diagnostics. · In October 2005, we entered into a Strategic Alliance Agreement with MCC Global Healthcare Group (“MCCHG”). MCCHG was granted 2,500,000 warrants on October 19, 2005, as part of the consideration for this agreement,The warrantswere issued in two sets; 1,500,000 of the warrants were issued with a strike price of $2.50 and 1,000,000 of the warrants were issued with a strike price of $4.00.The warrants were valued and were recorded at a cost of $1,436,030. In early 2006, this agreement was unwound, as if it had never been executed.The warrants were terminated and the cost was reversed on June 26, 2006. · On February 27, 2006, the Company entered into two separate agreements with the Wu Jieping Medical Foundation of Beijing (“WJMF”). The first agreement has been amended WJMF is a sponsor of the portal. The second agreement is a 10-year agreement in which the Company’s products would be distributed by WJMF to hospital facilities throughout China. · In April 2006, we entered into an agreement with Latitude Pharmaceuticals, Inc. pursuant to which we purchasedexclusive distribution rights for four intravenous emulsion formulations to be used in the treatment of cancer and infectious diseases in China, Hong Kong, Macau and Taiwan. Dr. Chen, the President of Latitude Pharmaceuticals, Inc, developed and owns all rights to these formulations. · In April, 2006, Clarity compensated the services of two individuals engaged in the marketing and distribution of gastro-intestinal endoscopy products and services.The individuals were primarily engaged in the business of providing esophageal pill camera examinations, under the name Advanced Capsule Endoscopy Services, LLC (ACES).The total cost included cash payments totaling$530,000and 354,000 shares of Bridgetech stock which are subject to certain restrictions on resale. The fair market value of the stock was $991,200. The total cost in cash and stocks was $1,521,200 andwas expensed in 2006. ACES services was acquired solely to obtain access to the products, and the marketing and distribution capabilities of these two individuals. 5 Table of Contents · In 2006, Bridgetech formed Bridgetech Medical Technologies Research & Development Ltd. (“BMT”), in conjunction with the University ofHong Kong(“CUHK”).Bridgetech Medical Technologies Research & Development Ltd. is an entity that is operating to provide clinical trial services. Bridgetech acquired a 51 percent ownership in BMT with an initial funding of $50,000 in the form of a loan.CUHK did not contribute any material assets to BMT for its 49 percent ownership.Bridgetechis obligated under the BMT Agreement to provide 100 percent of the funding requirements of BMT, including additional financing over a three-year period.Any and all future financing will be in the form of loans which are eliminated in consolidation. · Bridgetech did not record a minority interest receivable at December 31, 2006 and has not done so in 2007. The losses of BMT R&D have been fully consolidated into the Company’s results, sincethe Company believes that these losses are not recoverable , under the funding terms of the BMT Agreement. Consequently, no minority interest presentation for BMT’s losses has been made in the financial statements. · Bridgetech has formed two Wholly Owned Foreign Enterprises (WOFE) which have been approved in China. These are China domiciled legal entities also referred to as special purpose vehicles. The first WOFE (approved September 06) is Guangzhou Bridgetech Medical Technologies Development Company Limited (GBMT). This WOFE was organized to handle regulatory registration of drugs and medical devices with the SFDA. The second WOFE (approved December 06) is called Guangzhou Bridgetech Medicines Company Limited (‘GBM’). This WOFE was organized to manage the wholesaling of drugs and medical devices within China. Healthcare Environment in China One of the stated goals of the government of China is to improve the delivery of healthcare to its population. China has established a regulatory body to oversee the delivery of medical products to its population. This body, the SFDA, performs a role similar to that of the Food and Drug Administration (the “FDA”) in the United States. One of the functions of the SFDA is to oversee the registration of medical products such as drugs, devices and diagnostics prior to allowing their general release to the marketplace in China. The process is similar to the process in the United States. Products are submitted to the SFDA for review and then clinical trials are done to generate data as to the performance of the particular product. Once enough testing is performed, and assuming the data support the claims as to the intended performance of the product in question, final approval and registration of the SFDA is requested. Once a product has received the SFDA’s approval and registration, distribution on a national level becomes possible. While state healthcare is provided to the population, there is a growing demand for private healthcare services in China. As the number of more affluent citizens continues to increase, we believe the demand for more modern and more readily available private healthcare services will continue to grow. More and more citizens are now able to afford private healthcare and are not dependent on state-provided services, which are harder to obtain. CRO Services in China As the demand for private healthcare increases, we believe that there will be an increasing need for clinical trials in China. These services are necessary to facilitate the testing and analysis required in the regulatory approval process in order for new products to be introduced into the China market, both from outside China and from within China. China has been working to increase the level of quality in its research and development facilitiesby, among other things, moving towards the adoption of the United States’ Good Laboratory Practice (“GLP”) guidelines (as set forth by the FDA).In January 2005, the country certified seven GLP compliant facilities, but the total in China is still less than 20. The SFDA was established in 1998, in an attempt by the Chinese government to streamline its centralized regulatory processes for all medical products sold or manufactured in China. The SFDA, which was organized to formulate and implement relevant regulations, has become more restrictive and is now moving closer to the way the FDA and the European Agency for Evaluation of Medicinal Products operate. On February 28, 2005, a new “Administrative Measures for Drug Registration” was issued. Implemented May 1, 2005, this mandate was a part of continued attempts to streamline the central regulatory environment. Despite these efforts, the process of getting a drug registered and obtaining the necessary licenses and permits for sales and distribution will involve approvals from numerous central, provincial and local authorities. The potential market for healthcare in China is vast. China currently has a population estimated at 1.3 billion people. According to the China Academy of Social Sciences, the healthcare market itself in China is estimated to exceed $84 billion. This organization also estimates that, within the healthcare market in China, the pharmaceutical market was $15 billion in 2004 and will grow to $31 billion in 2010 as the population ages and becomes wealthier. The emerging middle class in China, which is helping to increase the demand for private healthcare, was estimated by the China Academy of Social Science to consist of approximately 250 million people in 2003 and has been forecast to grow to 600 million people by 2020. It is expected that this increase will necessitate that more money be spent on healthcare. Currently, according to the China Academy of Science, healthcare spending as a percentage of GDP, which is approximately 4% in China, is only one-third that in the U.S., where it represents approximately 14% of GDP. When combined with the post-SARS response, the move to privatize large sections of the healthcare industry, and the rapidly aging population, this market is expected to grow quickly. 6 Table of Contents Preclinical testing and clinical trials in China cost less than they do in some other developed countries, and the time from drug discovery to marketing is often half that in Europe and the U.S.In order to attract research from global pharmaceutical firms, we believe that China must continue to develop the quality standards and sophistication necessary to manage the complex approval process and conduct the trials in such a way as to allow the data to be used to augment domestic research. China could become a critical component of the global clinical trials market because it offers access to a wide array of ethnic populations and genetic variations. International Nurse Recruitment and Training According to both the American Hospital Association and the American Nursing Association, the U.S. is currently experiencing a shortage of approximately 300,000 nurses. Due to the lack of qualified nurse instructors for nursing schools, high turnover and mandated nurse-to-patient ratios, this shortage is expected to get worse, with the number of open nursing positions projected to exceed one million by 2015. We believe that hospitals and other healthcare employers will increasingly look to fill these positions with foreign-born nursing professionals. Principal Products and Services CRO Services in China During 2005 the Company entered into a strategic partnership agreement with the Mary Crowley Medical Research Center (“Crowley”). Pursuant to this agreement, the CRO will have exclusive rights to provide CRO services in China to Crowley. In return, the CRO will give priority to pharmaceutical products referred by Crowley, and will pay specified royalties to Crowley on sales of any pharmaceuticals referred by Crowley for which the Company acquires distribution rights in China. During 2005, the Company entered into a Patent and Technology License Agreement with the M.D. Anderson Cancer Center at the University of Texas (“Anderson”). Pursuant to this agreement, we have the exclusive right to manufacture, have manufactured, use and sell certain productslicensed to us by Anderson for use in the field of human diagnostics. In return, we paid Anderson a one-time documentation fee of $50,000 and are responsible for paying certain milestone fees, annual maintenance fees and royalty payments to Anderson over time, along with all fees and expenses associated with the maintenance of the intellectual property rights associated with those products. The annual maintenance fees, which we must pay regardless of whether we sell any of the licensed products, are: $50,000 in November2006, $75,000 in November2007 and $90,000 in November2008. The milestone fees, which are contingent depending on the success of the following activities, include the payment of $50,000 upon receipt of regulatory approval of a licensed product for human diagnostic use in the United Statesand$70,000 upon regulatory approval of a licensed product for human diagnostic use in any country other than the United States The Company also is obligated to pay all out-of-pocket expenses incurred by MD Anderson in filing, enforcing and maintaining patent rights for as long as this agreement remains in effect.All of the costs incurred in conjunction with the M.D. Anderson Agreement have been expensed as Research and Development Expenses. In addition, we have a contingent obligation to pay royalties of $100,000 per year following the first sale of a licensed product and 5% of net sales attributable to licensed products. Anderson will have the right to terminate the agreement if we have not made a sale of a licensed product by October 2008.The costs to manufacture, import, market and sell the licensed products are the responsibility of the Company, and will be initially funded from equity placements in 2007 and beyond. In April 2006, we entered into an agreement with Latitude Pharmaceuticals, Inc. pursuant to which we purchasedexclusive distribution rights for four intravenous emulsion formulations to be used in the treatment of cancer and infectious diseases in China, Hong Kong, Macau and Taiwan. Dr. Andrew Chen, the President of Latitude Pharmaceuticals, Inc., developed and owns all rights to these formulations. In exchange, we paid Dr. Chen $500,000 upon execution of our agreement with him, and weagreed that, on theone-year anniversary of the execution of the agreementon April 29, 2007, we would either pay him $1,000,000 or issue 335,000 shares of our common stock to him, at Dr. Chen’s sole discretion. In September 2007, the Company and Dr. Chen terminated the agreement to purchase exclusive distribution rights.No further payments were made beyond the $500,000 paid on the execution of the agreement in April 2006, which amount was expensed as Research and Development Expense, and the Company relinquished all claims to any rights under the agreement. 7 Table of Contents In May and June 2006, we entered into a relationship with CUHK. Together, we and CUHK have formed BMT R&D for the purpose of partnering to provide clinical trials services. We own 51% of BMT R&D, and CUHK owns 49%. Under our Shareholders’ Agreement with CUHK, we are the sole funding source for BMT R&D. We have provided funds of HK$3,000,000 through the year end of 2006, and are obligated to invest an additional HK$5,500,000 over three years, with no adjustment to our percentage ownership in BMT R&D. In addition, if the Board of Directors of BMT R&D unanimously determines that BMT R&D requires additional financing, we are required to make an interest-free loan to BMT R&D. The Board of Directors of BMT R&D has seven members, of which we appoint four and CUHK appoints three. In connection with the formation of BMT R&D, BMT R&D and CUHK entered into an agreement pursuant to which CUHK will facilitate BMT R&D’s access to experts, both inside and outside of CUHK, to CUHK’s facilities and employees and to CUHK’s network of collaborators in China, all for the purpose of conducting clinical trials. In return, BMT R&D will maintain adequate funding, establish an office in Hong Kong, introduce trials to “investigators” who will manage individual clinical trials and perform other tasks.Bridgetech’s initial funding of $50,000 USD wasloaned for a 51% interest in BMT.CUHK was not required and has not contributed any tangible assets to BMT to obtain its 49% ownership interest. Bridgetech has full responsibility to fund the operations of BMT R&D and all advances will be recorded as loans. These loans eliminate in consolidation and Bridgetech will report 100 percent of the losses in its consolidated financial statements. To date, BMT R&D is operating and providing diagnostic testing services in Hong Kong and is in the process of applying to register drugs and devices with the SFDA. IML: Nurse Recruitment and Training In May2005, we acquired International MedLink, Inc. (“IML”). See “ITEM 7. Certain Relationships and Related Transactions” for more information regarding this transaction. IML provides hospitals and other healthcare facilities with nurses from the Philippines who are properly accredited to practice as nurses in the United States. IML has several recruitment centers located in the Philippines. These centers recruit nurses that have the desire to relocate to the U.S. These nurses are interviewed and researched to ensure they have the proper background and qualifications to practice in the U.S. IML then provides these candidates with the training, immigration and travel resources necessary to go to work for U.S. Hospitals. Clarity Imaging International, Inc. Clarity Imaging International, Inc. (“Clarity”) is a controlled subsidiary, which specializes in the packaging and delivery of diagnostic services and other innovative and highly leveragable health care technologies and/or services. Clarity will focus on a number of imaging related businesses. The first business will be the development and management of medical imaging centers. These centers would be developed with Hospitals and Radiology Groups. Clarity will be an equity partner in many of these centers as well as having a long term management services contract to operate the center. 8 Table of Contents Another major line of business will be the development of physician office based diagnostic services. Management anticipates that in late 2007 and the first quarters of 2008 Clarity will also be developing an Esophageal Capsule Endoscopy program. Esophageal capsule endoscopy is a diagnostic procedure that allows a physician to "look" into the esophagus or swallowing tube without the oral passage of an endoscope. This exam does not replace upper endoscopy to view the stomach and proximal small bowel. Esophageal capsule endoscopy is a video capsule system that has two cameras, each pointed out of the two ends of the capsule. The capsule, which is about the size of a large vitamin pill, contains LEDs (light emitting diodes), two lenses, two color camera chips, two silver oxide batteries, a radio frequency transmitter, and an antenna. Each camera takes pictures at a rate of 7 frames per second or 14 frames per second when combined. The cameras have CMOS (complementary metal oxide semiconductor) chips, which require less power than present CCD (charged coupled device) chips found on video endoscopes and digital cameras. They can operate at very low levels of illumination. The capsule transmits the images to a recording device worn about a patient's waist. Once the study is completed, the recording device is downloaded to a computer workstation whose software provides the images to a computer screen. The capsule is disposable and does not need to be retrieved by a patient. It is passed naturally in a bowel movement. This service allows a primary care physician to prescribe a diagnostic test that replaces the need for endoscopic intervention and to earn revenue through the provision of the service in their office. The reimbursement for this service is in process with Medicare approving its use for portal hypertension. Studies are underway for the inclusion of GERD (also known as acid reflux) and other diseases of the Esophagus. The above services are healthcare care imaging and diagnostic testing services. All require an approved CPT code. Other than the Esophageal capsule, the others all have approved CPT codes and reimbursements assigned. Imaging Center development business will come through Clarity’s already nationally established reputation and experience in the imaging field. Clarity’s management expects to add 4-5 centers in late 2007 and 2-3 centers each of the next 3 years. The physician practice based services will be heavily marketed through national medical associations and through the manufactures assistance through their national marketing and advertising programs. Customer Concentration The Company expects that most of its customers will be hospitals, hospital groups, university health systems and large medical group. Because the Company is in its development stage, it is difficult to predict the future importance of any one or more customers. However, we will seek to build a customer base that is sufficiently diverse so that our business is not materially dependent on any one or few customers. Retail Pilot, Inc. D/B/A Healthcare Pilot: Radio Frequency Identification In March 2005, we acquired 80% of the outstanding capital stock of Retail Pilot, Inc. Then, in June 2005, we amended our agreement with Retail Pilot to provide that we would acquire 100% of the outstanding stock. Retail Pilot continued to operate during 2006 at a minimal level of activity and the Company will discontinue these operations in 2007. On March 1, 2007, the Company entered into an Agreement and Plan of Merger, by and among ECash, Inc., a Delaware corporation (“Company”), ECSI Acquisition Corp., a Florida corporation (“Acquisition Corp.”), and Clarity. As part of this two pronged Agreement, Acquisition Corp. was merged with and into Clarity at which time the separate legal existence of Acquisition Corp. ceased and Clarity became the surviving corporation in the First Merger.Clarity then merged with and into the Company (sometimes hereinafter referred to as the “Surviving Corporation”), and thereafter the separate existence of Clarity ceased to exist and at which time the Company succeeded to all of the rights, privileges, powers and property, including, without limitation, all rights, privileges, franchises, patents, trademarks, licenses, registrations, bank accounts, contracts, patents, copyrights and other assets of every kind and description of Clarity and continued its corporate existence under the laws of the State of Delaware. The Agreement and Plan of Merger by and between Clarity Imaging International, Inc., ECSI Acquisition Corp., and Ecash, Inc. dated March 1, 2007 was filed on Form 8-K on March 5, 2007. The transaction was not effective until April, 2007. 9 Table of Contents As a result of the merger, the Company retained a 72.5% interest in Clarity.On June 30, 2007, the Company recorded a minority interest in the amount of $20,325 reflecting the value of the ECash common stock contributed by ECash Inc.The Clarity Imaging International, Inc. Balance Sheet and related Statement of Operations, Statement of Shareholder's Equity and Statement of Cash Flows for the period of Inception to December 31, 2006,together with the Report of the IndependentAuditors, and the Un-audited Pro Forma Combined Financial Statements of Clarity Imaging International, Inc. and Ecash, Inc. was filed on Form 8-K/A on June 12, 2007. Distribution Methods Six to eight thousand national and provincial wholesalers operate in China. Bridgetech will not vertically integrate into this arena as no distributor offers national coverage and the cost and time to build such coverage is prohibitive. Moreover, government regulations aimed at reducing graft will certainly impact existing wholesalers. Bridgetech’s distribution needs make it necessary to selectively engage and manage multiple wholesalers on a regional basis. The Company has registered a WOFE, Guangzhou Bridgetech Medicines Company Limited (‘GBM’) to manage the wholesaling of drugs and medical devices within this environment. In addition to the selected use of traditional distribution methods, Bridgetech’s alliances with prominent Chinese NGOs, local SMOs, and its educational initiatives gives the Company a unique, non-traditional and independent, broad based distribution system. This system, given its mixture of components and alliances, would be difficult for any domestic or foreign competitor to duplicate. It also insulates the company from changes in governmental and regulatory leadership. To this end, the Company has entered into a 10-year agreement with the Wu Jieping Medical Foundation for the distribution of Bridgetech’s products to hospital facilities throughout China. WJMF will establish an entity to handle the distribution of products through the hospitals with which it has a relationship. WJMF shall have a right of first refusal to distribute products for which Bridgetech has distribution rights in the PRC and financial terms of the relationship shall be negotiated on a product by product basis.In the event WJMF elects to distribute one of Bridgetech’s products, WJMF will be prohibited from distributing any competing products. Bridgetech maintains the right to distribute its products through other hospitals and distributors. For the distribution and sales of Clarity’s services, the Company will heavily market through national medical associations and through the manufactures assistance and their national marketing and advertising programs. Competition The drug, device and diagnostic development market in China is still in its early stages. China has made a number of regulatory and governmental changes to help facilitate growth and expansion in this market. A number of large pharmaceutical companies are currently operating in the China market. Each of these companies has been established longer and have significantly greater resources and name recognition than the Company. There are a number of nurse recruitment and training companies that currently are in the business of importing foreign nurses, including HCCA International, Inc., Healthcare Management Consultants, Inc., Compass International and Nurse Immigration USA, Inc. There are also a large number of nurse staffing companies currently in existence. Many of these companies have greater resources and name recognition than the Company. Due to the large shortage of nurses and the number of open positions to be filled, we believe that there is adequate demand to support our business even with the existing competition. We also believe that our exclusive relationship with the Vanderbilt School of Nursing will prove to be a significant differentiator in the Philippines marketplace. There are numerous companies in the diagnostic imaging field. The Company has not been able to identify another company atthis date that is providing Esophageal capsule endoscopy as a service. Sources of Products CRO In order for the CRO to succeed, the Company will need to identify drugs and other medical products for which the CRO can perform clinical trial and similar services. We intend to offer our services to research foundations, medical institutions, biotech research companies and private entities in order to perform clinical trials on drugs, devices and diagnostics for which these entities may seek SFDA approval on in China. As an example, we have secured exclusive distribution rights in China to a cervical cancer prognostic developed by M.D. Anderson. Many of these entities do not have any current plans to address the China market, nor any current means of securing regulatory approval for their Products in China. The Company also will seek to offer its services to groups that provide funding for biotech companies seeking domestic FDA approval for medical products, in order to provide clinical trial services in support of such FDA applications. 10 Table of Contents Nurse Recruitment and Training IML currently has several hospital and teaching university sources in the Philippines through which it recruits degreed nurses.The Company intends to pursue additional relationships in the Philippines, including developing relationships with additional nursing schools there.IML nurses are provided to the hospitals that use our imaging services. Intellectual Property and Patents The Company has no registered patents, trademarks or copyrights, other than the rights to Nature’s Cradle, which the Company intends to let lapse. Regulatory Framework Regulation of Medical Products in China The following is a summary of the principal governmental laws and regulations that apply to the testing, manufacture and sale of drugs and medical products in China. The scope and enforcement of many of the laws and regulations described below is uncertain. The legal system in China is not well developed, and we cannot predict the effect of further developments in that system, including the promulgation of new laws and regulations, changes to existing laws and regulations, or the enforcement or interpretation of laws and regulations. However, China has in some past instances allowed “grandfathering” protection or a gradual phase-in period to mitigate the impact of law and regulatory changes to foreign investors. The principal laws regulating the pharmaceutical industry in China are the Law of Drug Administration, effective December 1, 2001, it’s Implementing Regulations, and the Administrative Measures of Drug Registration, effective as of May 1, 2005. These laws and regulations, which are administered primarily by the SFDA, set forth the basic legal framework for the manufacture, distribution, and packaging, pricing and advertising of pharmaceutical products. Examination and Approval of New Medicines “New medicines” generally refer to drugs that have not previously been approved for distribution and sale in China. Previously marketed drugs changing the type or application method, or adding new therapeutic functions are also generally treated as new medicines. The approval process for new medicines includes several stages, including pre-clinical trials, up to three phases of clinical trials, evaluation of clinical trial results by the SFDA and provincial authorities, and application to the SFDA for manufacturing licenses and marketing approvals. Pharmaceutical manufacturing facilities must also be certified as compliant with Good Manufacturing Practices (“GMP”) standards and wholesale and retail pharmaceutical distribution enterprises must be certified as compliant with Good Supply Practice (“GSP”) standards. These regulatory approval stages are summarized below. Pre-Clinical Trials: Pre-clinical trials of new medicines are required before applying to the SFDA for approval of full clinical trials. Pre-clinical trials may involve both laboratory and animal testing. These trials also generally include a review of the technology processes to be used in the full clinical trials, and establish quality control and test evaluation standards for the safety, efficacy, and stability of the drug throughout full clinical trial testing. Clinical Trials: After a formal review and evaluation of pre-clinical results, the SFDA makes a determination to approve or disapprove commencement of human clinical trials using the drug in question. Depending on the drug’s classification, one to three sets of independently administered clinical trials may be required. Under SFDA Phase I clinical trials, basic pharmacology and safety are evaluated. Phase II trials evaluate safety and efficacy in patients for specific target indications. Data from Phase II trials are used to support the design of, and dosing regimens for, Phase III trials. Phase III trials may or may not encompass multiple study sites or randomized treatment protocols. New Drug Certificate & Production License An application with all relevant technical data on the drug must be filed with SFDA to obtain “approval for clinical trials” (not new drug certificate) before conducting clinical trials.After the completion of clinical trials, the clinical trial results and three lots of product samples must be submitted to the provincial medicine administration authority where the applicant is located and to the SFDA, along with an application for a new drug certificate and production license. These sample lots then go through lot release testing conducted by an SFDA reference laboratory. The provincial authority will also generally conduct an on-site examination of the application and submit its inspection report to the SFDA. Based on the results of these reviews, the SFDA has discretion to require additional clinical testing. 11 Table of Contents Upon review and approval of the clinical trial results and examination of the product samples, the SFDA will issue a new drug certificate and production license to the manufacturer. The new drug certificate grants a company certain intellectual property rights to the drug in question. A production license provides manufacturing exclusivity, generally for a period of five years. Generally, licenses and permits issued by the SFDA are revocable by the SFDA at any time, with or without cause. Any approvals, if granted, may contain significant limitations in the form of narrow indications, warnings, precautions, or contra-indications with respect to conditions of use. International and China patent applications should be applied for at the appropriate time during the development stage. By including these patent applications with the SFDA application for the new drug certificate, the owner can preclude anyone else from seeking SFDA approval for their discovery, thereby providing a higher level of protection for their intellectual property. Pharmaceutical Distribution Permits Facility permits.
